MEMORANDUM **
Hardev Singh, a native and citizen of India, petitions pro se for review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) order denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Singh’s opening brief does not contain any argument regarding the IJ’s findings that he lacked credibility, that he failed to establish a nexus between his support for the Shiromani Akali Dal Mann and his arrest, and that he did not have a well-founded fear of future persecution. Accordingly, he has waived any challenge to the IJ’s grounds for denying his application for asylum and withholding of removal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that issues which are not specifically raised and argued in a party’s opening brief are waived). Singh also fails to address, and therefore waives, his claim for relief under the Convention Against Torture. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.